 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. USDC Environmental, Inc. and Michael G. Gretzmacher. Case 13±CA±34188 March 31, 1997 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS FOX AND HIGGINS Upon a charge and first amended charge filed by the ual, on March 28 and July 12, 1996, the General Counsel of the National Labor Relations Board issued ronmental, Inc., the Respondent, alleging that it has 
violated Section 8(a)(1) and (3) of the National Labor ruary 24, 1997. On February 28, 1997, the General Counsel filed a Motion for Summary Judgment with the Board. On 
March 3, 1997, the Board issued an order transferring the proceeding to the Board and a Notice to Show 
tion are therefore undisputed. Ruling on Motion for Summary Judgment Sections 102.20 and 102.21 of the Board's Rules and Regulations provide that the allegations in the complaint shall be deemed admitted if an answer is not less good cause is shown. In addition, the complaint affirmatively notes that unless an answer is filed within 
14 days of service, all the allegations in the complaint spondent initially did file an answer, the Respondent withdrew its answer to the complaint on February 24, 1997. The Respondent's withdrawal of its answer to 
the complaint has the same effect as a failure to file an answer, i.e., all allegations in the complaint must be considered to be true. See Maislin Transport, 274 
NLRB 529 (1985). Accordingly, in the absence of good cause being tion for Summary Judgment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a corporation, nois, has been engaged in the business of asbestos spondent, in conducting its business operations, de-rived gross revenues in excess of $1 million. During ices for and received revenues in excess of $50,000 
rectly engaged in interstate commerce, and purchased and received at its Chicago, Illinois facility products, rectly from points outside the State of Illinois. We find 
merce within the meaning of Section 2(2), (6), and (7) of the Act and that the Construction and General La-
borers' District Council of Chicago and Vicinity, AFL±CIO (the Union) has been a labor organization within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES gated employees as to their union activities and the ees that their union activities were under surveillance 
by the Respondent. charged and, since that date, failed and refused to rein-state its employee Michael G. Gretzmacher, because he was a member of the Union and engaged in other courage employees from engaging in such activities. CONCLUSIONS OF LAW teed in Section 7 of the Act, and has thereby engaged in unfair labor practices affecting commerce within the meaning of Section 8(a)(1) and Section 2(6) and (7) of 
the Act. Furthermore, by discharging Gretzmacher and failing and refusing to reinstate him, Respondent has also been discriminating in regard to the hire or tenure 
tion 8(a)(3) and Section 2(6) and (7) of the Act. REMEDY Having found that the Respondent has engaged in certain unfair labor practices, we shall order it to cease and desist and to take certain affirmative action de-cally, having found that the Respondent has violated Section 8(a)(3) and (1) by discharging Michael G. 323 NLRB No. 55  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD Gretzmacher, we shall order the Respondent to offer him full reinstatement to his former job or, if that job no longer exists, to a substantially equivalent position, without prejudice to his seniority or any other rights or privileges previously enjoyed, and to make him whole for any loss of earnings and other benefits suffered as 
a result of the discrimination against him. Backpay shall be computed in accordance with F. W. Wool-worth Co., 90 NLRB 289 (1950), with interest as pre-
scribed in New Horizons for the Retarded, 283 NLRB 1173 (1987). The Respondent shall also be required to 
lawful discharge, and to notify the discriminatee in writing that this has been done. ORDER The National Labor Relations Board orders that the nois, its officers, agents, successors, and assigns, shall 1. Cease and desist from ties or the union activities of other employees. (b) Threatening employees with unspecified reprisals for engaging in union activities. (c) Creating the impression among its employees that their union activities are under surveillance. (d) Discharging or failing or refusing to reinstate its employees, because they are members of Construction 
and General Laborers' District Council of Chicago and Vicinity, AFL±CIO, or engage in other union and/or ployees from engaging in such activities. (e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a) Within 14 days from the date of this Order, offer Michael G. Gretzmacher full reinstatement to his 
niority or any other rights or privileges previously en-joyed. fered as a result of the discrimination against him in sion. 
lawful discharge, and, within 3 days thereafter, notify the discriminatees in writing that this has been done and that the unlawful discharge will not be used against him in any way. (d) Preserve and, within 14 days of a request, make available to the Board or its agents for examination 
ment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Order. (e) Within 14 days after service by the Region, post tached notice marked ``Appendix.''1 tice, on forms provided by the Regional Director for 
spondent and maintained for 60 consecutive days in conspicuous places including all places where notices 
to employees are customarily posted. Reasonable steps tices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of 
ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current 
spondent at any time since March 28, 1996. (f) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a 
responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. March 31, 1997 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Sarah M. Fox, Member llllllllllllllllll John E. Higgins, Jr., Member (SEAL) NATIONAL LABOR RELATIONS BOARD 1 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.'' APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice.  USDC ENVIRONMENTAL, INC. 3 WE WILL NOT interrogate employees as to their ees. WE WILL NOT threaten employees with unspecified reprisals for engaging in union activities. WE WILL NOT ployees that their union activities are under surveil-
lance. WE WILL NOT discharge or fail or refuse to reinstate 
tion and General Laborers' District Council of Chicago and Vicinity, AFL±CIO, or engage in other union and/or protected, concerted activities, or to discourage employees from engaging in such activities. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, within 14 days from the date of this Order, offer Michael G. Gretzmacher full reinstatement 
to his former job or, if that job no longer exists, to a substantially equivalent position, without prejudice to viously enjoyed. WE WILL make Michael G. Gretzmacher whole, with fered as a result of the discrimination against him. WE WILL, within 14 days from the date of this Order, expunge from our files any and all references 
to the unlawful discharge, and, within 3 days there-after, notify Michael G. Gretzmacher, in writing, that this has been done and that the unlawful discharge will not be used against him in any way. USDC ENVIRONMENTAL, INC. 